Citation Nr: 0706529	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  00-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to a qualifying chronic disability.

2.  Entitlement to service connection for shortness of 
breath, including as due to a qualifying chronic disability.

3.  Entitlement to service connection for anterior costal 
chondritis, including as due to a qualifying chronic 
disability.

4.  Entitlement to service connection for abdominal 
discomfort with irregular bowel movements, including as due 
to a qualifying chronic disability.

5.  Entitlement to service connection for dizziness, 
including as due to a qualifying chronic disability.

6.  Entitlement to service connection for panic attacks, 
including as due to a qualifying chronic disability.

7.  Entitlement to service connection for a low back 
disability (claimed as low back pain).

8.  Entitlement to service connection for hip arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1991, including service in the Southwest Asia Theater of 
operations from September 8, 1990 to March 23, 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran appeared and testified at a personal 
hearing at the RO in September 2000. 

In July 2001, December 2003, and December 2004 the Board 
remanded the case for additional evidentiary development.  
This case was remanded by the Board in December 2004 for a VA 
gastrointestinal examination and medical opinion, and for 
specialty medical opinions (orthopedic, pulmonary, neurology, 
and psychiatric).  With regard to the issues addressed on the 
merits in this decision, that development has been completed, 
and the case has now been returned to the Board further 
appellate consideration.   

The issues of service connection for a low back disability 
(claimed as low back pain) and service connection for hip 
arthralgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

In correspondence received in January 2007, the veteran 
raised the issue of entitlement to service connection for 
sleep apnea.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's complaints of headaches are related by 
competent medical evidence to diagnosed migraine headaches; 
headaches are not shown in service; migraine headaches have 
not been continuous since service separation; and the weight 
of the competent medical evidence shows that currently 
diagnosed migraine headaches are not related to any in-
service injury or disease.  

2.  The veteran's complaints of periodic shortness of breath 
are related by competent medical evidence to diagnosed 
asthma; asthma is not shown in service; asthma not been 
continuous since service separation; and the weight of the 
competent medical evidence shows that currently diagnosed 
asthma is not related to any in-service injury or disease.

3.  The veteran's complaints of chest pain have been related 
by competent medical evidence to a diagnosed disability of 
anterior costal chondritis; chest pains are not shown in 
service, including during service in the Southwest Asia 
theater of operations; chest pains have not been continuous 
since service separation; chest pains have not manifested to 
a compensable degree (10 percent) since service separation; 
and the weight of the competent medical evidence shows that 
currently diagnosed anterior costal chondritis is not related 
to any in-service injury or disease.  

4. The veteran's complaints of abdominal discomfort with 
irregular bowel movements are related by competent medical 
evidence to diagnosed (non-service-connected) depression; 
complaints of abdominal discomfort with irregular bowel 
movements did not begin in service; have not been continuous 
since service separation; and the weight of the competent 
medical evidence shows that current complaints of abdominal 
discomfort with irregular bowel movements are not related to 
any in-service injury or disease. 

5.  The veteran does not have a current diagnosis of 
disability manifested by complaints of dizziness; complaints 
of dizziness did not begin in service; symptoms of dizziness 
have not been continuous since service separation; symptoms 
of dizziness have not manifested to a compensable degree (10 
percent) since service separation; and the weight of the 
competent medical evidence shows the symptoms of dizziness 
have resolved.

6.  The weight of the competent medical evidence shows that 
the veteran's complaints of panic attacks have not manifested 
in currently diagnosed disability; panic attacks did not 
manifest during service in the Southwest Asia Theater of 
operations; and panic attacks have not manifested to a 
compensable degree (10 percent) since service separation.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for headaches, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).  

2.  Service connection is not warranted for periodic 
shortness of breath, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2006).

3.  Service connection is not warranted for anterior costal 
chondritis, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2006).

4.  Service connection is not warranted for abdominal 
discomfort with irregular bowel movements, including as due 
to a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

5.  Service connection is not warranted for dizziness, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).

6.  Service connection is not warranted for panic attacks, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because this claim was filed in April 1999, which was before 
enactment of the statute requiring notice and assistance, 
although complying notice was not provided prior to the 
initial adjudication of the claims on appeal, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  In Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the Federal 
Circuit Court held that a Statement of the Case or 
Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

Collectively, VA notice and duty to assist letters dated in 
August 2001, May 2004, and January 2005 satisfied VA's duty 
to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  In a 
January 2005 letter, VA specifically asked the appellant to 
let VA know of any other evidence or information that the 
appellant thought might support the claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claim.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

VA medical records, VA examination reports and specialty 
medical opinions, private treatment records, private medical 
evidence, and other lay statements and personal hearing 
testimony have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues 
addressed on the merits in this appeal, and that VA has 
satisfied the duty to assist regarding the issues addressed 
on the merits in this decision.  In compliance with the 
Board's December 2004 remand, the RO issued a notice letter 
to the appellant (January 2005), obtained a digestive 
conditions VA examination and medical opinion (January 2005), 
obtained specialty VA medical opinions (February 2005), then 
readjudicated the appellant's claims and issued a 
Supplemental Statement of the Case (September 2006).  The 
Board finds that VA has substantially complied with the 
Board's December 2004 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal on the issues addressed on the merits in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. §  3.303(b).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Service Connection for Headaches

The veteran had active duty service from September 1980 to 
June 1991, including service in the Southwest Asia Theater of 
operations from September 8, 1990 to March 23, 1991.  

The veteran testified at a personal hearing in September 2000 
that he occasionally had headaches all his life that became 
more intense and more frequent after service in the Persian 
Gulf, and that he currently has infrequent headaches.  During 
private treatment in April 1999, the veteran reported that he 
had never experienced headaches prior to service.  

Headaches are not shown in the service medical records, 
including for the period of service from September 8, 1990 to 
March 23, 1991.  At service separation in June 1991, the 
veteran entered a claim for compensation, but did not list 
headaches as a claimed disability.  

The weight of the evidence does not show continuous symptoms 
of headaches since service separation.  Although the veteran 
recently has reported histories of headaches since service, 
the first medical evidence of the veteran's complaints of 
headaches is indicated in a February 1997 VA Persian Gulf 
examination.  An April 1999 letter from T. M. Howard, M.D., 
reflects that the veteran reported a history of severe 
headaches that did occur (date unspecified) after the veteran 
returned from the Gulf War.  Dr. Howard's treatment records 
show no complaints or treatment for headaches prior to the 
date of his April 1999 letter, so he is only recording the 
history provided to him by the veteran in April 1999.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  The June 1999 VA 
examination report reflects the veteran's report of severe 
headaches, but no history regarding onset.  An October 2001 
VA examination report reflects the veteran's history of 
headaches beginning in the mid-to-late 1980s.  The Board 
finds that the veteran's more recent reports of headaches 
made pursuant to the current compensation claim are less 
probative than his earlier and more contemporaneous absence 
of report of symptoms in service or soon after service when 
claiming compensation.

The competent medical evidence of record shows that the 
veteran's complaints of headaches are related by competent 
medical evidence to diagnosed migraine headaches.  The June 
1999 VA examination report reflects the examiner's diagnosis 
that the chronic headaches appeared musculoskeletal or 
tension related.  An October 2001 VA examination report 
reflects a diagnosis of cluster headaches with rare migraine 
headaches.  A May 2004 VA examination report reflects the VA 
examining neurologist's diagnosis of "most likely migraine 
headaches," and a January 2005 addendum to a May 2004 VA 
examination report reflects the VA neurologist's diagnosis of 
migraine headaches.  Because the competent medical evidence 
shows that headaches are related to a diagnosed disability, 
the provisions for a presumptive disability as due to a 
qualifying chronic disability have not been met.

On the question of direct service connection, the weight of 
the competent medical evidence shows that the currently 
diagnosed migraine headaches are not related to any in-
service injury or disease.  The Board has considered an April 
1999 letter from Dr. Howard that reflects a history of 
exposure to nerve gas agent during service, and the purported 
opinion that it was "as likely as not" that the symptom of 
headache "arose out of [the veteran's] tour of duty in Saudi 
Arabia."  The Board finds that Dr. Howard's April 1999 
opinion is outweighed by the VA neurological specialist's 
January 2005 opinion that the currently diagnosed migraine 
headaches were hereditary and were not related to service 
because the VA opinion was based on a more thorough and 
accurate review of all the evidence of record, was rendered 
by a medical specialist, and included a rationale for the 
opinion expressed.  

The Board also finds Dr. Howard's opinion lacking in 
probative value because it is based on an inaccurate history 
of recurrence of symptoms of headache since service.  While 
an examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

The veteran's complaints of headaches are related by 
competent medical evidence to diagnosed migraine headaches; 
headaches are not shown in service; migraine headaches have 
not been continuous since service separation; and the weight 
of the competent medical evidence shows that currently 
diagnosed migraine headaches are not related to any in-
service injury or disease.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
claim for service connection for headaches, diagnosed as 
migraine headaches, including as due to a qualifying chronic 
disability; the claim must be denied; and the provision for 
resolving reasonable doubt in the veteran's favor is not 
applicable.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.



Service Connection for Shortness of Breath

The veteran testified at a personal hearing in September 2000 
that he was exposed to dust in service, and had shortness of 
breath and wheezing after service in the Persian Gulf.  

Shortness of breath or breathing difficulty is not shown in 
the service medical records, including for the period of 
service from September 8, 1990 to March 23, 1991.  At service 
separation in June 1991, the veteran entered a claim for 
compensation, but did not list shortness of breath or 
breathing difficulty as a claimed disability.  

The weight of the evidence does not show continuous symptoms 
of shortness of breath since service separation.  A February 
1997 VA Persian Gulf examination report reflects no 
complaints or history of shortness of breath or breathing 
difficulty, and clinical examination revealed clear lungs.  
Although the veteran recently has reported histories of 
shortness of breath or breathing difficulty since service, 
the first evidence of the veteran's complaints of shortness 
of breath are shown in an April 1999 letter from Dr. Howard 
that reflects that the veteran then reported a history of 
breathing difficulties that occurred (date unspecified) after 
the veteran returned from the Gulf War.  Dr. Howard's 
treatment records show treatment for a single episode of 
bronchitis, but otherwise note complaints or treatment for 
shortness of breath prior to the date of his April 1999 
letter, so he is only recording the history provided to him 
by the veteran in April 1999.  The June 1999 VA examination 
report reflects the veteran's report of shortness of breath, 
but no history regarding onset.  A May 2004 VA examination 
report reflects the veteran's report of onset of shortness of 
breath in service in the late 1980s, which is different from 
other histories reported by the veteran.  The Board finds 
that the veteran's more recent reports of shortness of breath 
made pursuant to the current compensation claim and more 
remote in time are less probative than his earlier and more 
contemporaneous report of symptoms in service, soon after 
service when claiming compensation, and at the February 1997 
VA Persian Gulf examination.  The record reflects varying and 
inconsistent reports as to dates of onset of symptoms of 
breathing difficulties.  In addition, the negative clinical 
findings at service separation and at the February 1997 
examination also weigh against any history of continuous 
symptoms since service.

The competent medical evidence of record shows that the 
veteran's complaints of shortness of breath are related by 
competent medical evidence to diagnosed asthma.  The June 
1999 VA examination report reflects that pulmonary function 
testing ordered in conjunction with the examination revealed 
restrictive airway or evidence of asthma.  A May 2004 VA 
examination report and January 2005 addendum reflect the 
diagnosis of mild reactive airway disease or asthma.  Because 
the competent medical evidence shows that complaints of 
shortness of breath are related to a diagnosed disability of 
asthma, the provisions for a presumptive disability as due to 
an a qualifying chronic disability have not been met.

On the question of direct service connection, the weight of 
the competent medical evidence shows that the currently 
diagnosed asthma is not related to any in-service injury or 
disease.  The Board has considered an April 1999 letter from 
Dr. Howard that reflects that a history of exposure to nerve 
gas agent during service, and the purported opinion that it 
was "as likely as not" that the symptom of shortness of 
breath "arose out of [the veteran's] tour of duty in Saudi 
Arabia"; however, 
Dr. Howard's opinion on this question is of no probative 
value because it is based on an inaccurate history of 
recurrence of symptoms of breathing difficulty since service.  

The veteran's complaints of periodic shortness of breath are 
related by competent medical evidence to diagnosed asthma; 
asthma is not shown in service; asthma has not been 
continuous since service separation, and was first shown 
years after service separation; and the weight of the 
competent medical evidence shows that currently diagnosed 
asthma is not related to any in-service injury or disease.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
shortness of breath, diagnosed as asthma, including as due to 
a qualifying chronic disability; the claim must be denied; 
and the provision for resolving reasonable doubt in the 
veteran's favor is not applicable.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317.

Service Connection for Costal Chondritis

The veteran testified at a personal hearing in September 2000 
that it was not clear to him when anterior chest pains began, 
but he thought it was during service in 1989 or 1990.   

Anterior chest pain and costal chondritis are not shown in 
the service medical records, including for the period of 
service from September 8, 1990 to March 23, 1991.  At service 
separation in June 1991, the veteran entered a claim for 
compensation, but did not list anterior chest pain or costal 
chondritis as a claimed disability.   

The weight of the evidence does not show continuous symptoms 
of anterior chest pain or costal chondritis since service 
separation.  A February 1997 VA Persian Gulf examination 
reflects no complaints or history of anterior chest pain or 
costal chondritis, and clinical examination revealed no 
abnormalities, including of the chest.  Although the veteran 
recently has reported histories of anterior chest pain since 
service, the first evidence of the veteran's complaints of 
chest pain are shown in an April 1999 letter from Dr. Howard 
that reflects that the veteran then reported a history of 
sudden onset of chest pain that occurred (date unspecified) 
after the veteran returned from the Gulf War.  Dr. Howard's 
treatment records show treatment for bronchitis in 1997 that 
included a complaint of chest congestion, but shows no 
complaints or treatment for anterior chest pain prior to the 
date of his April 1999 letter, so Dr. Howard is only 
recording the history provided to him by the veteran in April 
1999.  The June 1999 VA examination report reflects the 
veteran's report of anterior chest discomfort, but no history 
regarding onset.  A May 2004 VA examination report reflects 
no complaints of chest pain.  The Board finds that the 
veteran's more recent reports of chest pain or costal 
chondritis made pursuant to the current compensation claim 
and more remote in time are less probative than his earlier 
and more contemporaneous report of the absence of symptoms in 
service, soon after service when claiming compensation, and 
at the February 1997 VA Persian Gulf examination.  The 
negative clinical findings at service separation and at the 
February 1997 VA examination also weigh against any history 
of continuous symptoms of chest pains since service.

The competent medical evidence relates the veteran's 
complaints of chest pain to a diagnosed disability of 
anterior costal chondritis.  For example, the June 1999 VA 
examination report diagnosed that the veteran's complaints of 
chest pain were consistent with anterior costal chondritis.  
Because the competent medical evidence shows that complaints 
of chest pain are related to a diagnosed disability of 
anterior costal chondritis, the provisions for a presumptive 
disability as due to an a qualifying chronic disability have 
not been met.

In addition, even if the claim were further considered as a 
presumptive disorder, the veteran's recently reported 
symptoms of chest pain have not manifested to a compensable 
degree (10 percent) since service separation.  The current 
reports of chest pain have not manifested in such symptoms 
analogous to angina with workload, as required for a 10 
percent rating as analogous to multiple symptoms that include 
angina with a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs, using 
38 C.F.R. § 4.104, Diagnostic Codes 7099-7005 (2006).  At the 
September 2000 personal hearing, the veteran testified that 
his chest pain has never been severe, but he was only 
concerned about it because he though it might involve heart 
disease.  The May 2004 VA examination report reflects that 
the veteran could run two to four miles about three times per 
week, and he did not report any chest pains associated with 
this activity, or any other activity.   

On the question of direct service connection, the weight of 
the competent medical evidence shows that the currently 
diagnosed anterior costal chondritis is not related to any 
in-service injury or disease.  The Board has considered an 
April 1999 letter from Dr. Howard that reflects a history of 
exposure to nerve gas agent during service, and the purported 
opinion that it was "as likely as not" that the symptom of 
chest pain "arose out of [the veteran's] tour of duty in 
Saudi Arabia"; however, 
Dr. Howard's opinion on this question is of no probative 
value because it is based on an inaccurate history of 
recurrence of symptoms of chest pain since service.  

The veteran's complaints of anterior costal chondritis have 
manifested in a currently diagnosed disability of anterior 
costal chondritis; did not manifest during service in the 
Southwest Asia theater of operations; have not manifested to 
a compensable degree (10 percent) since service separation; 
and the weight of the competent medical evidence shows that 
currently diagnosed costal chondritis is not related to any 
in-service injury or disease.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
claim for service connection for anterior costal chondritis 
(claimed as chest pains), including as due to a qualifying 
chronic disability; the claim must be denied; and the 
provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317.

Service Connection for Abdominal Discomfort

The veteran testified at a personal hearing in September 2000 
that he now has what appears to be mucous in his stools, but 
did not testify as to current symptoms of abdominal 
discomfort or irregular bowel movements.

Abdominal discomfort and irregular bowel movements are not 
shown in the service medical records, including for the 
period of service from September 8, 1990 to March 23, 1991.  
At service separation in June 1991, the veteran entered a 
claim for compensation, but did not list abdominal discomfort 
or irregular bowel movements as a claimed disability.  

The weight of the evidence does not show continuous symptoms 
of abdominal discomfort or irregular bowel movements since 
service separation.  A February 1997 VA Persian Gulf 
examination report reflects no complaints or history of 
abdominal discomfort or irregular bowel movements difficulty, 
and clinical examination revealed no abnormalities of the 
abdomen.  The first evidence of the veteran's complaints of 
abdominal discomfort (cramping in the lower abdomen) or 
irregular bowel movements (mucous in stools) are shown in an 
April 1999 letter from Dr. Howard that reflects that the 
veteran then reported a history of such symptoms that 
occurred (date unspecified) after the veteran returned from 
the Gulf War.  Dr. Howard's treatment records show no 
complaints or treatment for abdominal discomfort or irregular 
bowel movements prior to the date of his April 1999 letter, 
so Dr. Howard is only recording the history provided to him 
by the veteran in April 1999.  The June 1999 VA examination 
report reflects the veteran's report of lower abdominal 
cramping, but no history of onset of symptoms.  A May 2004 VA 
examination report reflects the veteran's report of onset of 
intermittent abdominal cramping in service in the late 1980s, 
which is different from the other histories reported by the 
veteran.  The Board finds that the veteran's more recent 
reports of abdominal discomfort or irregular bowel movements 
made pursuant to the current compensation claim and more 
remote in time are less probative than his earlier and more 
contemporaneous report of no abdominal or bowel symptoms in 
service, the earlier report of no symptoms that was claimed 
soon after service when claiming compensation, and the 
earlier report of no symptoms at the February 1997 VA Persian 
Gulf examination.  In addition, the negative clinical 
findings at service separation and at the February 1997 VA 
examination also weigh against any history of continuous 
symptoms since service.

The competent medical evidence of record shows that the 
veteran's complaints of abdominal discomfort or irregular 
bowel movements are related by competent medical evidence to 
diagnosed (non-service-connected) depression (dysthymia).  
The June 1999 VA examination report reflects negative 
clinical findings, and restates in the diagnosis section of 
the report the veteran's reported symptoms of abdominal 
discomfort with irregular bowel movements, so does not render 
an actual medical diagnosis.  A May 2004 VA examination 
report and January 2005 addendum reflect the examiner's 
opinion that the veteran's symptoms reported as abdominal 
cramping or pain were related to his (non-service-connected) 
depression, and did not result in a separate diagnosis of 
disability.  Because the competent medical evidence shows 
that complaints of abdominal discomfort or irregular bowel 
movements are related to a diagnosed disability of 
depression, the provisions for a presumptive disability as 
due to a qualifying chronic disability have not been met.

On the question of direct service connection, the competent 
medical evidence, including private treatment records, VA 
treatment records, and VA examination reports, does not show 
that the veteran's complaints of abdominal discomfort or 
irregular bowel movements have resulted in a current 
diagnosis of disability, and the veteran's symptoms have not 
been diagnosed as irritable bowel syndrome.  

The veteran's complaints of abdominal discomfort with 
irregular bowel movements did not begin in service; have not 
been continuous since service separation; and the weight of 
the competent medical evidence shows that current complaints 
of abdominal discomfort with irregular bowel movements are 
not related to any in-service injury or disease.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the claim for service connection for abdominal 
discomfort with irregular bowel movements, including as due 
to a qualifying chronic disability; the claim must be denied; 
and the provision for resolving reasonable doubt in the 
veteran's favor is not applicable.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317.

Service Connection for Dizziness

The veteran testified at a personal hearing in September 2000 
that he has intermittent dizziness or "lightheadedness," 
and that this lightheadedness began in service.   

Complaints of dizziness or lightheadedness are not shown in 
the service medical records, including for the period of 
service in the Southwest Asia Theater of operations from 
September 8, 1990 to March 23, 1991.  At service separation 
in June 1991, the veteran entered a claim for compensation, 
but did not list dizziness as a claimed disability.  

The weight of the evidence does not show continuous symptoms 
of dizziness since service separation.  A February 1997 VA 
Persian Gulf examination reflects no complaints or history of 
dizziness, and clinical examination revealed no relevant 
abnormalities.  Although the veteran recently has reported 
histories of intermittent dizziness or lightheadedness since 
service, the first evidence of the veteran's complaints of 
dizziness are shown in an April 1999 letter from Dr. Howard 
that reflects that the veteran then reported a history of 
dizziness that occurred (date unspecified) after the veteran 
returned from the Gulf War.  Dr. Howard's treatment records 
show no complaints or treatment for dizziness or 
lightheadedness prior to the date of his April 1999 letter, 
so Dr. Howard is only recording the history provided to him 
by the veteran in April 1999.  The June 1999 VA examination 
report reflects the veteran's report of dizziness or 
lightheadedness, but no date of onset of this symptom.  An 
October 2001 VA examination report reflects the veteran's 
report of dizziness when he stands up, but does not indicate 
date of onset.  A May 2004 VA examination report reflects a 
past history of dizziness, but noted a history of significant 
improvement so that dizziness did not bother the veteran 
anymore.  The Board finds that the veteran's more recent 
reports of dizziness made pursuant to the current 
compensation claim and more remote in time are of less 
probative than his earlier and more contemporaneous report of 
absence of symptoms in service, soon after service when 
claiming compensation, and at the February 1997 VA Persian 
Gulf examination.  

The competent medical evidence, including private treatment 
records, VA treatment records, and VA examination reports, 
does not show that the veteran's complaints of dizziness have 
resulted in a current diagnosis of disability.  The June 1999 
VA examination report reflects the veteran's report of 
dizziness when he stands up, but which the examiner 
characterized as orthostatic dizziness.  An October 2001 VA 
examination report reflects the veteran's report of dizziness 
when he stands up, but the complaints reflect the veteran did 
not have dizziness of any significance, and the complaints of 
dizziness did not result in a diagnosis.  A May 2004 VA 
examination report reflects a past history of dizziness, but 
noted a history of significant improvement so that dizziness 
did not bother the veteran anymore.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  For these reasons, a 
preponderance of the evidence is against service connection 
for dizziness as directly incurred in service.  

In addition, the veteran's  recently reported symptoms of 
dizziness have not manifested to a compensable degree (10 
percent) since service separation.  The current reports of 
dizziness have not manifested in such symptoms analogous to 
intermittent dizziness based on some objective clinical 
findings, as required for a 10 percent rating as analogous to 
a peripheral vestibular disorder, using 38 C.F.R. § 4.87, 
Diagnostic Codes 6299-6204 (2006).  At the September 2000 
personal hearing, the veteran testified he had 
lightheadedness when standing following prolonged sitting.  
The May 2004 VA examination report reflects a history of 
significant improvement so dizziness did not bother the 
veteran anymore, and the January 2005 addendum reflects the 
examiner's conclusion that the dizziness had resolved, so 
that there was currently no problem.  Various clinical 
examinations are negative for any objective clinical evidence 
of dizziness. 

The veteran's complaints of dizziness have not resulted in a 
current diagnosis of disability, and the weight of the 
competent medical evidence shows the symptoms of dizziness 
have resolved; complaints of dizziness did not begin in 
service; dizziness has not been continuous since service 
separation; and dizziness has not manifested to a compensable 
degree (10 percent) since service separation.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the claim for service connection for dizziness, 
including as due to a qualifying chronic disability; the 
claim must be denied; and the provision for resolving 
reasonable doubt in the veteran's favor is not applicable.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317.

Service Connection for Panic Attacks

The veteran testified at a personal hearing in September 2000 
that he first experienced a panic attack in service in 
December 1990, and he had not sought any psychiatric help for 
panic attacks.

Panic attacks are not shown in the service medical records, 
including for the period of service from September 8, 1990 to 
March 23, 1991.  At service separation in June 1991, the 
veteran entered a claim for compensation, but did not list 
panic attacks as a claimed disability.  

The weight of the evidence does not show continuous symptoms 
of panic attacks since service separation.  A February 1997 
VA Persian Gulf examination report reflects no complaints or 
history of panic attacks, but only complaints of depression.  
The first evidence of the veteran's complaints of panic 
attacks (described as rapid heart beat and nervousness) are 
shown in an April 1999 letter from Dr. Howard that reflects 
that the veteran then reported a history of such symptoms 
that occurred (date unspecified) after the veteran returned 
from the Gulf War.  Dr. Howard's treatment records show no 
complaints or treatment for panic attacks prior to the date 
of his April 1999 letter, so Dr. Howard is only recording the 
history provided to him by the veteran in April 1999.  A June 
1999 VA examination report reflects the veteran's report of 
heart palpitations or heart racing, without any specific 
history as to onset.  A July 1999 VA mental disorders 
examination report reflects the veteran's report of onset of 
panic attacks in November and December 1990, and that the 
attacks had continued irregularly since then.  A May 2004 VA 
examination report reflects the veteran's report of onset of 
panic attacks in Saudi Arabia and after service, and a 
January 2005 addendum reflects current reports of panic 
attacks every two or three months.  The Board finds that the 
veteran's more recent reports of panic attacks made pursuant 
to the current compensation claim and more remote in time are 
less probative than his earlier and more contemporaneous 
report of no panic attacks in service, no panic attacks 
claimed soon after service when claiming compensation, and 
the earlier report of no symptoms that did not include panic 
attack at the February 1997 VA Persian Gulf examination.  In 
addition, the absence of evidence of complaints or treatment 
for panic attacks for many years after service also weighs 
against any history of continuous symptoms since service.

On the question of direct service connection, the weight of 
the competent medical evidence, including private treatment 
records, VA treatment records, and VA examination reports, 
does not show that the veteran's complaints of panic attacks 
have resulted in a current diagnosis of disability.  A June 
1999 VA examination report reflects the diagnosis that the 
veteran denied any panic attacks.  Although July 1999 and 
November 2001 VA examination reports reflect psychiatric 
diagnoses that included panic disorder, the Board finds this 
diagnosis is outweighed by subsequent VA psychiatric 
examination and review that showed there was no separate 
diagnosis of panic attacks.  The May 2004 VA examination 
report and January 2005 addendum reflect the examiner's 
opinion that the only diagnosed psychiatric disorder the 
veteran has is (non-service-connected) depression 
(dysthymia), and the veteran's complaints of panic attacks 
did not result in a separate diagnosis of disability.  The 
May 2004 VA examination report and January 2005 addendum are 
of more probative value because they were based on a review 
of the entire evidence of record, including previous VA 
examination reports. 

In addition, the veteran's  recently reported symptoms of 
panic attacks have not manifested to a compensable degree (10 
percent) since service separation.  The current reports of 
infrequent panic attacks have not manifested occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, and the 
reported symptoms of panic attacks do not require control by 
continuous medication, as required for a 10 percent rating 
for mental disorders, using 38 C.F.R. § 4.130, Diagnostic 
Code 9412 (2006).  The reported symptoms of panic attack more 
nearly approximate the criteria for a 0 percent rating under 
Diagnostic Code 9412, which contemplates that, even where a 
mental condition has been formally diagnosed, the symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
At the September 2000 personal hearing, the veteran testified 
he has occasional feelings of anger, had not sought any kind 
of treatment, and did not take medication for panic attacks.  
The May 2004 VA examination report reflects reports of panic 
attacks that occurred about every two or three months, and 
were relieved with breathing calmly. 

The weight of the competent medical evidence shows that the 
veteran's complaints of panic attacks have not manifested in 
currently diagnosed disability; panic attacks did not 
manifest during service in the Southwest Asia Theater of 
operations; and panic attacks have not manifested to a 
compensable degree (10 percent) since service separation.  
For these reasons, the Board finds that a preponderance of 
the 
evidence is against the claim for service connection for 
panic attacks, including as due to a qualifying chronic 
disability; the claim must be denied; and the provision for 
resolving reasonable doubt in the veteran's favor is not 
applicable.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.


ORDER

Service connection for headaches, including as due to a 
qualifying chronic disability, is denied.

Service connection for shortness of breath, including as due 
to a qualifying chronic disability, is denied.

Service connection for anterior costal chondritis, including 
as due to a qualifying chronic disability, is denied.

Service connection for abdominal discomfort with irregular 
bowel movements, including as due to a qualifying chronic 
disability, is denied.

Service connection for dizziness, including as due to a 
qualifying chronic disability, is denied.

Service connection for panic attacks, including as due to a 
qualifying chronic disability, is denied.


REMAND

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  VA shall provide the veteran a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's act of service, but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 
& West Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

The December 2004 Board remand included a request for opinion 
from the VA orthopedic examiners as to whether it was at 
least as likely as not that the veteran's low back pain 
(diagnosed as degenerative disc disease at L5-S1) or 
arthralgia was "otherwise related to the appellant's 
military service."  While the VA examiners answered the 
undiagnosed illness questions, the January 2005 addendum by 
the respective VA examiners does not reflect an opinion 
regarding direct service connection, that is, an opinion as 
to whether the diagnosed low back disability (degenerative 
disc disease at L5-S1) is related to any in-service injury or 
disease, including a 1982 low back strain or reported 
parachute jumps during service.  The Court has held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The May 2004 VA examination report and January 2005 addendum 
indicated that the veteran's hip arthralgia was secondary to 
radiation from the degenerative disc disease of the 
lumbosacral spine.  The issue of service connection for hip 
arthralgia must also be remanded because this issue is 
inextricably intertwined with the remanded issue of service 
connection for a low back disability, that is, there is a 
very real potential that the conclusions in the claim for 
service connection for a back disorder would have a 
meaningful impact upon the issue of service connection for 
hip arthralgia (including as secondary to a low back 
disorder).  See 38 C.F.R. § 3.310 (2006); Hoyer v. Derwinski, 
1 Vet. App. 208, 210 (1991).  



Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facilities for 
another review by the orthopedic examiner 
who prepared the May 2004 VA examination 
report and January 2005 addendum.  The 
relevant documents in the claims file 
should be sent to the reviewing VA 
examiner, including service medical 
record evidence of in-service back 
injury, and post-service private medical 
evidence of back injury in June 2002.  
The reviewing VA examiner should offer an 
opinion as to whether such current low 
back disability is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service back symptoms, findings, or 
diagnosis that included low back strain 
in 1982 and in-service parachute jumps.

If the reviewing VA examiner is 
unavailable, the veteran should be 
afforded a VA orthopedic examination.  
The examiner should be provided the full 
and accurate relevant history of low back 
and hip arthralgia disability, as well as 
access to relevant documents in the 
claims file in conjunction with the 
examination.  For any current diagnosed 
disability of the back, including 
degenerative disc disease, the examiner 
should offer an opinion as to whether 
such disability is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) in-
service symptoms, findings, or diagnosis 
that include diagnosis of low back strain 
in 1982 and in-service parachute jumps.  
The examiner is further requested to 
offer an opinion as to the relationship 
between hip arthralgia and a diagnosed 
low back disorder.  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot 
be given, the examiner should state the 
reason why. 

2.  Following the above development, the 
RO should readjudicate the claims for 
service connection for a low back 
disability (claimed as low back pain) and 
service connection for hip arthralgia.  
If service connection is not granted on 
any issue, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.   

The purpose of this remand is to further develop the 
veteran's claims for service connection for a low back 
disability (claimed as low back pain) and service connection 
for hip arthralgia.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


